Exhibit 10.3

 

Veritas DGC Inc.

 

[g191991kci001.jpg]

 

October 24, 2005

 

Mr. Stephen J. Ludlow

2719 Lakeside Village Drive

Missouri City, Texas 77459

 

Re:                               Amended and Restated Employment Agreement
dated October 22, 2001, by and between Veritas DGC Inc. and Stephen J. Ludlow,
as amended by Amendment No. 1 dated November 14, 2001 (collectively, the
“Employment Agreement”)

 

Dear Steve:

 

As we have discussed, the Board of Directors of Veritas DGC Inc. has deemed it
in the best interest of the Company to reduce the number of employee directors
on the board to one.  Owing to that decision, you have not been nominated for
re-election as a director at the next Annual Stockholders Meeting which is
currently scheduled for December 15, 2005.  As a result, effective with the
election of directors to be held at the annual meeting, you will no longer be a
director of the Company nor will you retain the title “vice chairman.”  The
Company acknowledges and agrees that the occurrence of these events would give
you the option, should you choose to exercise it, to terminate your Employment
Agreement with Good Reason and receive the benefits described in Section 6(d) of
that agreement.  (Capitalized terms used in this letter and not otherwise
defined herein will have the meanings given such terms in the Employment
Agreement).

 

I have requested that you remain in our employ beyond the annual meeting to
assist us in an orderly transition of your current duties, primarily in the area
of investor relations, and you have agreed to do so.  We have mutually agreed
that your employment beyond the annual meeting will be on the following terms
and conditions and that the Employment Agreement is modified and amended
accordingly:

 

a)              Immediately following the next election of directors, your title
will change to “executive vice president.”  You will continue to report to me
and you will provide advice, consultation and services to the Company primarily
in the area of investor relations.

 

b)             You will continue to serve as Executive Vice President and the
Employment Agreement, as amended by this letter agreement, will remain in effect
until March 31, 2006 or such

 

--------------------------------------------------------------------------------


 

later date as we mutually agree.  The Company may terminate the Employment
Agreement, as amended by this letter agreement, prior to March 31, 2006 for any
or no reason on two weeks’ written notice.  The Employment Agreement, as amended
by this letter agreement, will terminate immediately in the event of your
death.  Termination of the Employment Agreement, as amended by this letter
agreement, may only occur as specified in this paragraph b).  The effective date
of any termination under this paragraph b) will be the “Date of Termination” and
will supersede the definition of that term in the Employment Agreement.

 

c)              Your Base Salary will remain at $280,000.

 

d)             You will participate in the Global Management Incentive Plan for
fiscal year 2006.  To earn incentive compensation under that plan, the Company
must meet its financial goals and you must meet your business goal (your
business goal in this case is to insure an orderly transition of your investor
relations duties).  Your incentive compensation, if earned, will be calculated
in accordance with the Global Management Incentive Plan and will be prorated for
the time you are actually employed; provided, however, that if the Company
terminates prior to March 31, 2006 or in the event of your death prior to that
date, your incentive compensation will be calculated and paid to you as if you
were employed through March 31, 2006 and met your business goal.  Incentive
payments, if earned, will be paid to you at the time executive officers of the
Company are paid and will be paid to you regardless of whether you are an
employee of the Company at the time.

 

e)              On October 17, 2005, you were granted options in accordance with
the Company’s 2006 long term equity-based incentive plan.  We have mutually
agreed that you will not receive the right to earn restricted shares under that
plan.  In addition, should we grant additional equity compensation to other
officers of the Company prior to the Date of Termination, you will not be
entitled to participate in that grant.

 

f)                On the Date of Termination, regardless of the reason for such
termination, and provided that no Change in Control has then occurred, the
Company will pay or provide to you those benefits described in Section 6(d) of
the Employment Agreement with the following exceptions:  your Severance Payment
will be paid in a lump sum; and your payment for COBRA benefits will be paid in
a lump sum as a Section 6(d)(4)(ii) Payment.  In addition, those stock options
you hold as of the Date of Termination will continue to vest on the schedule set
forth in the applicable stock grant, will be exercisable for the period
specified in the applicable stock grant agreement, and will otherwise be treated
under the applicable stock grant agreement and plan documents as if you
continued to be an employee of Company after the Date of Termination.  A
schedule showing the stock options you currently hold is attached to this
letter.  In addition to the above payments, if the Company terminates the
Employment Agreement, as modified by this letter agreement, for any reason prior
to March 31, 2006 or in the event of your death prior to March 31, 2006, you
will be paid an amount equal to your Base Salary through and including March 31,
2006, and your incentive compensation (as described in paragraph d) above) will
be calculated and paid to you as if you were employed through March 31, 2006 and
met your business goal.

 

2

--------------------------------------------------------------------------------


 

g)             In the event of a Change in Control prior to the Date of
Termination or if discussions commence with a third person prior to the Date of
Termination that ultimately result in a Change in Control, you will then be
entitled to those benefits described in Section 6(e) of the Employment
Agreement.

 

h)             The “Non-Compete Period,” as used in the Employment Agreement,
will include a period of twenty-four months following the Date of Termination
regardless of the reason for termination.

 

i)                 This letter agreement is intended to serve as a written
amendment of the terms of the Employment Agreement and the terms hereof have
been approved by the Compensation Committee of the Board of Directors acting
under delegated authority of the Board of Directors.  In the event of a conflict
between the terms of this letter agreement and the Employment Agreement, the
terms of this letter agreement will prevail.

 

j)                 This letter agreement is also intended to serve as a written
amendment to each of the stock option grant agreements issued to you to the
extent specified in paragraph f) above.  In the event of a conflict between the
terms of this letter agreement and the terms of any such stock grant agreement,
the terms of this letter agreement will prevail.

 

I believe this letter accurately describes our agreement.  Please confirm your
agreement by signing both copies of this letter in the space indicated below and
return one signed original to me.

 

 

Yours very truly,

 

/s/ THIERRY PILENKO

 

 

Thierry Pilenko

Chairman & Chief Executive Officer

 

 

ACCEPTED AND AGREED:

 

 

/s/ STEPHEN J. LUDLOW

 

Stephen J. Ludlow

 

Date:

October 24, 2005

 

 

 

3

--------------------------------------------------------------------------------


 

Grant Detail Report

 

Veritas DGC Inc.

 

From        /  /   to   /  /        

As of 10/19/2005

 

Stephen J. Ludlow

2719 Lakeside Village Drive

Missouri City, TX 77459   US

 

Grant

 

Expiration

 

 

 

 

 

Options

 

Option

 

Options

 

Options

 

Options

 

Date

 

Date

 

Plan ID

 

Grant Type

 

Granted

 

Price

 

Outstanding

 

Vested

 

Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/11/1992

 

11/11/2000

 

1992EMP

 

Non-Qualified

 

26,667

 

$

13.500000

 

0

 

26,667

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

4/1/1998

 

Exercise

 

 

 

3,000

 

$

50.562500

 

 

 

 

 

 

 

 

 

3/7/2000

 

Exercise

 

 

 

23,667

 

$

24.875000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9/8/1995

 

9/8/2005

 

1992EMP

 

Non-Qualified

 

16,000

 

$

5.250000

 

0

 

16,000

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

3/13/1998

 

Exercise

 

 

 

16,000

 

$

42.812500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/11/1997

 

3/11/2007

 

1992EMP

 

Non-Qualified

 

43,225

 

$

19.375000

 

27,016

 

43,225

 

27,016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

3/23/2000

 

Exercise

 

 

 

16,209

 

$

26.250000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/11/1999

 

3/11/2009

 

1992EMP

 

Non-Qualified

 

24,743

 

$

10.710000

 

0

 

24,743

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

3/6/2001

 

Exercise

 

 

 

12,371

 

$

34.355700

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

572

 

$

19.830000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

4,800

 

$

19.600000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.510000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

200

 

$

19.500000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

1,400

 

$

19.440000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.430000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

500

 

$

19.400000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

1,400

 

$

19.440000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.390000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.380000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

200

 

$

19.380000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.380000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

1,200

 

$

19.370000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.330000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

200

 

$

19.330000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

1,300

 

$

19.330000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/13/2000

 

3/13/2010

 

1992EMP

 

Non-Qualified

 

15,179

 

$

26.187500

 

15,179

 

15,179

 

15,179

 

 

1

--------------------------------------------------------------------------------


 

Grant Detail Report

 

Veritas DGC Inc.

 

From        /  /   to   /  /        

As of 10/19/2005

 

Stephen J. Ludlow

2719 Lakeside Village Drive

Missouri City, TX 77459   US

 

Grant

 

Expiration

 

 

 

 

 

Options

 

Option

 

Options

 

Options

 

Options

 

Date

 

Date

 

Plan ID

 

Grant Type

 

Granted

 

Price

 

Outstanding

 

Vested

 

Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/6/2001

 

3/6/2011

 

1992EMP

 

Non-Qualified

 

11,555

 

$

34.400000

 

11,555

 

11,555

 

11,555

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8/6/2002

 

8/6/2007

 

1992EMP

 

Non-Qualified

 

36,271

 

$

10.960000

 

9,068

 

36,271

 

9,068

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

6/4/2004

 

Exercise

 

 

 

7,400

 

$

19.000000

 

 

 

 

 

 

 

 

 

6/4/2004

 

Exercise

 

 

 

400

 

$

19.020000

 

 

 

 

 

 

 

 

 

6/4/2004

 

Exercise

 

 

 

800

 

$

19.050000

 

 

 

 

 

 

 

 

 

6/4/2004

 

Exercise

 

 

 

200

 

$

19.080000

 

 

 

 

 

 

 

 

 

6/4/2004

 

Exercise

 

 

 

1,000

 

$

19.100000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

735

 

$

19.770000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

300

 

$

19.750000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.730000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

100

 

$

19.680000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

1,200

 

$

19.670000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

5,900

 

$

19.500000

 

 

 

 

 

 

 

 

 

7/5/2005

 

Exercise

 

 

 

2,000

 

$

28.300000

 

 

 

 

 

 

 

 

 

7/5/2005

 

Exercise

 

 

 

2,000

 

$

28.250000

 

 

 

 

 

 

 

 

 

7/5/2005

 

Exercise

 

 

 

2,000

 

$

28.150000

 

 

 

 

 

 

 

 

 

7/5/2005

 

Exercise

 

 

 

3,068

 

$

28.500000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3/3/2003

 

3/3/2008

 

Omnibus

 

Non-Qualified

 

24,700

 

$

7.950000

 

6,175

 

18,525

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

6/2/2004

 

Exercise

 

 

 

350

 

$

19.550000

 

 

 

 

 

 

 

 

 

6/2/2004

 

Exercise

 

 

 

400

 

$

19.540000

 

 

 

 

 

 

 

 

 

6/2/2004

 

Exercise

 

 

 

300

 

$

19.530000

 

 

 

 

 

 

 

 

 

6/2/2004

 

Exercise

 

 

 

10,800

 

$

19.500000

 

 

 

 

 

 

 

 

 

6/29/2005

 

Exercise

 

 

 

600

 

$

27.250000

 

 

 

 

 

 

 

 

 

6/29/2005

 

Exercise

 

 

 

2,400

 

$

27.110000

 

 

 

 

 

 

 

 

 

6/29/2005

 

Exercise

 

 

 

3,175

 

$

27.380000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Options Becoming Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

6,176 on 3/3/2006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Grant Detail Report

 

Veritas DGC Inc.

 

From        /  /   to   /  /        

As of 10/19/2005

 

Stephen J. Ludlow

2719 Lakeside Village Drive

Missouri City, TX 77459   US

 

Grant

 

Expiration

 

 

 

 

 

Options

 

Option

 

Options

 

Options

 

Options

 

Date

 

Date

 

Plan ID

 

Grant Type

 

Granted

 

Price

 

Outstanding

 

Vested

 

Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1/6/2004

 

1/6/2009

 

Omnibus

 

Non-Qualified

 

24,700

 

$

11.190000

 

12,350

 

12,350

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Transactions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

Type

 

 

 

Options

 

Price

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

275

 

$

19.350000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

600

 

$

19.330000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

800

 

$

19.300000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

800

 

$

19.280000

 

 

 

 

 

 

 

 

 

6/7/2004

 

Exercise

 

 

 

3,700

 

$

19.280000

 

 

 

 

 

 

 

 

 

6/30/2005

 

Exercise

 

 

 

3,175

 

$

27.500000

 

 

 

 

 

 

 

 

 

6/30/2005

 

Exercise

 

 

 

3,000

 

$

27.650000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Options Becoming Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

6,175 on 1/6/2006

 

6,175 on 1/6/2007

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/17/2006

 

10/17/2010

 

Omnibus

 

Non-Qualified

 

10,500

 

$

31.940000

 

10,500

 

0

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Options Becoming Exercisable

 

 

 

 

 

 

 

 

 

 

 

 

 

3,500 on 10/17/2006

 

3,500 on 10/17/2007

 

3,500 on 10/17/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Optionee Total

 

 

 

 

 

233,540

 

 

 

91,843

 

204,615

 

62,818

 

 

3

--------------------------------------------------------------------------------